 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
     ANDRE MARVIN JENNINGS,            )          NO. EDCV 21-0681-ODW (KS)
11                Petitioner,          )
12         v.                          )
                                       )          ORDER ACCEPTING FINDINGS AND
13   PEOPLE OF THE STATE OF            )          RECOMMENDATIONS OF UNITED
14   RIVERSIDE, CA,                    )          STATES MAGISTRATE JUDGE
                     Respondent.       )
15
     _________________________________ )
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of Habeas
19   Corpus (“Petition”), all of the records herein, the Report and Recommendation of United States
20   Magistrate Judge (“Report”), and Petitioner’s Objections to the Magistrate Judge’s Report and
21   Recommendation (“Objections”). Pursuant to 28 U.S.C. § 636(b)(1)(C) and Federal Rule of
22   Civil Procedure 72(b), the Court has conducted a de novo review of those portions of the Report
23   to which objections have been stated. Having completed its review, the Court accepts the
24   findings and recommendations set forth in the Report.
25   \\
26   \\
27   \\
28
 1         Accordingly, IT IS ORDERED that: (1) the Petition is DENIED; and (2) Judgment shall
 2   be entered dismissing this action without prejudice.
 3
 4   DATED: June 17, 2021
 5                                                          ________________________________
 6                                                                  OTIS D. WRIGHT, II
                                                            UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
